Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 4/15/20. Claims 1-14 are pending and under examination.

Priority
	The instant application was filed as a divisional. MPEP §201.06 notes that a divisional is an “application for an independent or distinct invention”. No Restriction Requirement was mailed in this or any earlier filed application to which the instant application claims priority, nor has the Office recognized the instant subject matter as “independent or distinct” in the record. As such, the instant application is not a divisional; the instant application is not protected from double patenting rejections under 35 USC 121.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see e.g., page 40. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: the Brief Description of
- figure 5F refers to “red fluorescence”
- figure 6A refers to “red piPSC colonies”
- figure 6C refers to a “red number” and “blue number” 
- figure 8 (p.11) refers to a “green arrow”; 
however, no color drawings have been filed and therefore this detail (red; blue; green) is not properly shown in the drawing. Other references to color in the drawings should similarly be corrected, such as paragraph 129 (displaying red), 130 (red, green, blue), and 132 (green). 
Appropriate correction is required.

Claim Interpretation
Claims 3 and 5 recite “the combination of QQ-reagent modified reprogramming proteins”. Despite being a step in addition to those performed in claim 1, these claims still depend from claim 1. As such, it is clear that this “combination” is referring to the combination of Sox2 and Oct4 recited in claim 1.

Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites phrases such as “wherein the QQ-reagent modified reprogramming proteins”; such phrases clearly refer to any and all previously recited QQ-reagent modified reprogramming proteins. The claim also recites “wherein each QQ-reagent”, also clearly indicating that this phrase refers to any and all previously recited QQ-reagents. However, the claim also recites “wherein the QQ reagent comprises”; this phrase is indefinite as it lacks proper antecedent basis. The use of the singular “reagent” requires a single such reagent to refer back to, yet the claim recites Sox2 and Oct4 as QQ reagents. It is unclear which of these is being referred to by the above phrase.
	Therefore, claim 1 is indefinite.

Claims 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 3 and 5 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The instant specification uses the term “about” only once; paragraph 142 describes concerns “about the quality” but does not associate this with any numerical value. Moreover, the values of “2 ng/mL” and “500 ng/mL” are found solely in the claim itself with no disclosure of these values in the specification. As such, the specification provides no guidance or even a hint of what “about” might cover in this context.
Therefore, claims 3 and 5 are indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9816076. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter.
The instant claims are directed to methods of generating protein-induced pluripotent stem cells by delivering bacterially expressed reprogramming proteins into nuclei of starting somatic cells using the QQ protein transduction technique; repeating several cell reprogramming cycles for creating reprogrammed protein-induced pluripotent stem cells; moving the reprogrammed cells into a feeder-free medium for expansion; and expanding and passaging the reprogrammed cells in a whole dish for generating homogeneous piPS cells. The reference claims are directed to a method of generating human protein-induced pluripotent stem cells (piPSC), comprising: i) producing reprogramming proteins by bacterial expression, wherein the reprogramming proteins comprise the combination of Kif-4, Oct-4, Sox-2, ccmyc (KOSM); ii) modifying the bacterially expressed reprogramming proteins produced from step i) by mixing the proteins with a QQ-reagent comprising polyethylenimine (PEI) and DOTAP/DOPE; iii) delivering the modified reprogramming proteins produced from step ii) into nuclei of starting human somatic cells, using a QQ-protein transduction technique; iv) repeating several cell reprogramming cycles sufficient to create human reprogrammed piPSC; v) moving the human reprogrammed piPSC from step iv into a feeder-free medium for expansion; and vi) expanding and passaging the human reprogrammed piPSC from step v) as a whole dish of cells, with the proviso that colony picking is not performed, thereby generating homogeneous human piPSC. Thus, the reference claims teach a method of utilizing bacterially expressed reprogramming proteins and a QQ protein transduction protocol to express the factors into somatic cells to produce induced pluripotent stem cells. The specific embodiments that the cells are labeled in vitro, and the specific cell types recite the same embodiments as the instant claims. As such, the instant claims are an obvious variation of the methods of the reference claims.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10221397. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter.
The instant claims are directed to methods of generating protein-induced pluripotent stem cells by delivering bacterially expressed reprogramming proteins into nuclei of starting somatic cells using the QQ protein transduction technique; repeating several cell reprogramming cycles for creating reprogrammed protein-induced pluripotent stem cells; moving the reprogrammed cells into a feeder-free medium for expansion; and expanding and passaging the reprogrammed cells in a whole dish for generating homogeneous piPS cells. The reference claims are directed to a method of generating human protein-induced pluripotent stem cells (piPSC), comprising: i) producing reprogramming proteins by bacterial expression, wherein the reprogramming proteins comprise the combination of Kif-4, Oct-4, Sox-2, ccmyc (KOSM); ii) modifying the bacterially expressed reprogramming proteins produced from step i) by mixing the proteins with a QQ-reagent comprising polyethylenimine (PEI) and DOTAP/DOPE; iii) delivering the modified reprogramming proteins produced from step ii) into nuclei of starting human somatic cells, using a QQ-protein transduction technique; iv) repeating several cell reprogramming cycles sufficient to create human reprogrammed piPSC; v) moving the human reprogrammed piPSC from step iv into a feeder-free medium for expansion; and vi) expanding and passaging the human reprogrammed piPSC from step v) as a whole dish of cells, with the proviso that colony picking is not performed, thereby generating homogeneous human piPSC. Thus, the reference claims teach a method of utilizing bacterially expressed reprogramming proteins and a QQ protein transduction protocol to express the factors into somatic cells to produce induced pluripotent stem cells. The specific embodiments that the cells are labeled in vitro, and the specific cell types recite the same embodiments as the instant claims. As such, the instant claims are an obvious variation of the methods of the reference claims.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10640751. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter.
The instant claims and reference claims differ in the combination of reagents used. However, the reference claims use both Sox2 and Oct4, anticipating the instant claims. Using multiple passages is claimed in the reference document and so the methods of arriving at different cell types are obvious variations of the reference claims.

Note that the claims are not rejected over the prior art. As such, the actual filing of a terminal disclaimer or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims is necessary for further consideration of the rejection of the claims; nonstatutory double patenting rejections, including provisional ODP rejections, are not held in abeyance (MPEP §804(I)(B)(1)).	
	
Allowable Subject Matter
The claims are allowable over the prior art for reasons of record. Briefly, the prior art does not teach or suggest passage as a whole dish to generate a homogenous population of pluripotent stem cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649